Case 3:16-bk-30708-SHB            Doc 96   Filed 01/06/21   Entered 01/06/21 11:58:50           Desc
                                            Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION

In re: JOHN DAVID LEE MOORE                   §      Case No. 16-30708-SHB
       PATRICIA ANNE MOORE                    §
                                              §
              Debtor(s)                       §
          CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Gwendolyn M. Kerney, Chapter 13 Trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as
follows:
       1) The case was filed on 03/09/2016.

       2) The plan was confirmed on 07/22/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/01/2019, 02/25/2020.

       5) The case was completed on 08/31/2020.

       6) Number of months from filing or conversion to last payment: 53.

       7) Number of months case was pending: 57.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $16,240.00.

       10) Amount of unsecured claims discharged without full payment: $8,512.93.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 3:16-bk-30708-SHB            Doc 96   Filed 01/06/21   Entered 01/06/21 11:58:50            Desc
                                            Page 2 of 5




Receipts:
       Total paid by or on behalf of the debtor(s)           $ 51,984.79
       Less amount refunded to debtor(s)                         $ 83.10
NET RECEIPTS                                                                        $ 51,901.69



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 3,000.00
       Court Costs                                              $ 310.00
       Trustee Expenses & Compensation                        $ 2,401.86
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 5,711.86

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                         Claim       Claim          Claim    Principal      Interest
Name                            Class        Scheduled    Asserted       Allowed         Paid          Paid
Clark & Washington, P.C.        Lgl           3,000.00    3,000.00       3,000.00    3,000.00          0.00
Clerk of the Court              Adm             310.00      310.00         310.00      310.00          0.00
CREDIT ACCEPTANCE               Sec             959.60    2,008.18       2,008.18    2,008.18        333.73
Nationstar Mortgage LLC Dba Mr. Sec          19,766.52   11,898.58      11,898.58   11,898.58        993.47
FEDERAL NATIONAL MORTGAGE Sec                 2,839.00         NA             NA         0.00          0.00
PORTFOLIO RECOVERY              Sec           3,000.00    3,000.00       3,000.00    3,000.00        375.88
PORTFOLIO RECOVERY              Uns           2,447.67    5,593.96       5,593.96    5,593.96          0.00
Regions Bank                    Con          13,499.05   13,499.05      13,499.05    3,640.00          0.00
Regions Bank                    Sec             229.00      229.00         229.00      229.00          0.00
CACH, LLC                       Uns             462.18         NA             NA         0.00          0.00
CITIZENS AUTO FINANCE           Uns           2,931.16         NA             NA         0.00          0.00
CAVALRY SPV I, LLC              Uns          10,366.03    7,422.88       7,422.88    7,422.88          0.00
Discover Bank                   Uns           4,123.42    4,123.42       4,123.42    4,123.42          0.00
GOVERNOR JOHN SEVIER ANIMAL Uns                  60.51       60.51          60.51       60.51          0.00
GREG S COOK, DDS                Uns              76.31         NA             NA         0.00          0.00
JEFFERSON CAPITAL SYSTEMS, LLC Uns            3,266.12         NA             NA         0.00          0.00
ORTHOTENNESSEE/THERAPY          Uns              27.36         NA             NA         0.00          0.00
ORTHOTENNESSEE/UNIVERSITY       Uns             617.99         NA             NA         0.00          0.00



UST Form 101-13-FR-S (9/1/2009)
Case 3:16-bk-30708-SHB            Doc 96     Filed 01/06/21    Entered 01/06/21 11:58:50        Desc
                                              Page 3 of 5




Scheduled Creditors:
Creditor                                           Claim         Claim      Claim   Principal      Interest
Name                                 Class     Scheduled      Asserted   Allowed        Paid          Paid
PAUL B GOOGE, MC                     Uns          299.39           NA         NA        0.00          0.00
REGIONS BANK                         Uns          412.54           NA         NA        0.00          0.00
SE EMERGENCY PHYSICIANS              Uns           75.53           NA         NA        0.00          0.00
UNIVERSITY ANESTHESIOLOGISTS         Uns          319.75           NA         NA        0.00          0.00
UNIVERSITY OF TENNESSEE              Uns        4,205.59      1,026.27   1,026.27   1,026.27          0.00
UNIVERSITY PATHOLOGIST PC            Uns           24.60           NA         NA        0.00          0.00
UT MEDICAL CENTER EMERGENCY          Uns          661.99        593.52     593.52     593.52          0.00
DIRECT TV                            Uns            0.00           NA         NA        0.00          0.00
UNIVERSITY OF TENNESSEE              Uns            0.00        959.84     959.84     959.84          0.00
GREATER KNOXVILLE EAR NOSE &         Uns            0.00        120.94     120.94     120.94          0.00
UT MEDICAL CENTER EMERGENCY          Uns            0.00         68.47      68.47      68.47          0.00
UNIVERSITY OF TENNESSEE              Uns            0.00      3,245.12   3,245.12   3,245.12          0.00
AMERICAN INFOSOURCE AS               Uns            0.00        496.06     496.06     496.06          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 3:16-bk-30708-SHB            Doc 96   Filed 01/06/21   Entered 01/06/21 11:58:50   Desc
                                            Page 4 of 5




Summary of Disbursements to Creditors:

                                                 Claim              Principal           Interest
                                                 Allowed            Paid                Paid
Secured Payments:
       Mortgage Ongoing                          $ 25,397.63       $ 15,538.58            $ 993.47
       Mortgage Arrearage                           $ 229.00          $ 229.00               $ 0.00
       Debt Secured by Vehicle                    $ 5,008.18        $ 5,008.18            $ 709.61
       All Other Secured                               $ 0.00            $ 0.00              $ 0.00
TOTAL SECURED:                                   $ 30,634.81       $ 20,775.76          $ 1,703.08

Priority Unsecured Payments:
        Domestic Support Arrearage                    $ 0.00            $ 0.00              $ 0.00
        Domestic Support Ongoing                      $ 0.00            $ 0.00              $ 0.00
        All Other Priority                            $ 0.00            $ 0.00              $ 0.00
TOTAL PRIORITY:                                       $ 0.00            $ 0.00              $ 0.00

GENERAL UNSECURED PAYMENTS:                      $ 23,710.99       $ 23,710.99              $ 0.00



Disbursements:

       Expenses of Administration                 $ 5,711.86
       Disbursements to Creditors                $ 46,189.83

TOTAL DISBURSEMENTS:                                               $ 51,901.69




UST Form 101-13-FR-S (9/1/2009)
Case 3:16-bk-30708-SHB            Doc 96    Filed 01/06/21      Entered 01/06/21 11:58:50          Desc
                                             Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 01/06/2021                        By: s/ Gwendolyn M. Kerney
                                                Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
